DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on December 30, 2020.
Claims 1-2, 4, 7-10, 13 are pending.
The rejection of claims 1-2, 4-5, 7-10, 13-14 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Endoh et al in evidence of Gupta et al is withdrawn.
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Endoh et al in evidence of Gupta et al in view of Jackson is withdrawn.
The rejection of claims 1-2, 4-5, 7-10, 13-14 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Chopra et al in evidence of Gupta et al is withdrawn.
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Chopra et al in evidence of Gupta et al in view of Jackson is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application 2013/0029034 (already of record)) in view of Endoh et al (WO Patent 2014/175417) in evidence of Gupta et al (US Patent Application 2019/0128784) and in further view of Jackson (US Patent Application 2005/0032930 (already of record)).
To further advance the prosecution of this invention, Endoh (US Patent Application 2016/0101486) which is an English equivalent of (WO 2014/175417) will be used in this rejection.
Regarding claims 1-2, 4, 7-10, 13, Liu et al teaches silver nanoparticle ink compositions (Abstract, Paragraph 47).  Liu et al further teaches silver nanoparticles having an average particle size less than about 1000nm and from about 1 to about 500 nm (which overlaps the claimed range) (Paragraph 30).  Liu et al further teaches an organoamine stabilizer such as octylamine on the surface of the silver nanoparticles (Paragraphs 35, 49).  Liu et al further teaches about 5 to about 80wt% of silver nanoparticles in the composition (Paragraph 50) and the remainder solvent such as ethers or esters(Paragraphs 40, 51).  Liu et al further teaches the addition of surface tension additives such as acrylate polymers in the amount of 0.0001 to In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).) (Paragraph 53).  Liu et al further teaches a composition comprising 40wt% silver nanoparticles in solvent (solvent the remainder= 60wt%) (Examples 3-4).  However, Liu et al fails to specifically disclose a preferred embodiment of average particle size of greater than 100nm and not greater than 300nm, a diethylene glycol monobutyl ether acetate, butyl methacrylate surface tension additives of the formula as claimed and the silver particles, dispersing agent and glycol ether solvent makes up 100%by weight of the composition.
In the same field of endeavor, Endoh et al teaches a metal nanoparticle dispersion comprising silver particles coated with an amine having more than 8 carbons and a solvent such as diethylene glycol monobutyl ether (Abstract), wherein in evidence of Gupta et al has a polarity index of less than 1 (Claims 9-10).
In the same field of endeavor, Jackson teaches ink jet compositions comprising a polymer to adjust the surface tension such as butyl methacrylate polymers (Abstract, Paragraph 45).
With regard to the diethylene glycol monobutyl ether, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted glycol monobutyl ether in Liu et al in view of Endoh et al as the solvent in Liu et al in order to disperse the ink composition as taught in Endoh et al.  Moreover, as evidenced by Gupta et al butyl carbitol has a polarity index less than 1, where Liu et al teaches any suitable prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See MPEP 2144.07.  Simple substitution of one known solvent for another solvent would only be obvious to the ordinary artisan in order to disperse the silver nanoparticles into the composition.
With regard to the average particle size of greater than 100nm-150nm and not greater than 300nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a silver average particle size of greater than 100nm/150nm and not greater than 300nm in Liu et al as Liu et al teaches less than about 1000nm and from about 1nm to about 500nm (Paragraph 30); a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the butyl methacrylate polymers in Liu et al and Endoh et al in view of Jackson in order to adjust the surface tension of the ink/coating as taught in Liu et al (Paragraph 53) and Jackson (Paragraph 45).  Simple substitution of one known acrylic polymer for another acrylic polymer would achieve the predictable results of adjust the surface tension of the ink/coating.
With regard to the claimed formula, the butyl methacrylate polymer of Jackson is a homologue of the claimed formula.  It would have been obvious to one of ordinary skill in the In re Henze, 85 USPQ 261.
With regard to the silver particles, dispersing agent and glycol ether solvent makes up 100% by weight of the composition (which satisfies the claimed consisting of language), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the silver particles, dispersing agent and glycol ether solvent makes up 100% by weight of the composition in Liu et al teaches about 5 to about 80wt% of silver nanoparticles in the composition and the remainder solvent (Paragraphs 50-51) with the addition of surface tension additives such as acrylate polymers in the amount of 0.0001 to about 3 wt%, which satisfies the silver nanoparticles, solvent and acrylate polymer making up 100wt% of the composition.

Claims 1-2, 4, 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application 2013/0029034 (already of record)) in view of Chopra et al (US Patent Application 2015/0259556) in evidence of Gupta et al (US Patent Application 2019/0128784) and in further view of Jackson (US Patent Application 2005/0032930 (already of record))..
Regarding claims 1-2, 4, 7-10, 13, Liu et al teaches silver nanoparticle ink compositions (Abstract, Paragraph 47).  Liu et al further teaches silver nanoparticles having an average In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).) (Paragraph 53).  Liu et al further teaches a composition comprising 40wt% silver nanoparticles in solvent (solvent the remainder= 60wt%) (Examples 3-4).  However, Liu et al fails to specifically disclose a preferred embodiment of average particle size of greater than 100nm and not greater than 300nm, a diethylene glycol monobutyl ether acetate and the silver particles, dispersing agent and glycol ether solvent makes up 100%by weight of the composition.
In the same field of endeavor, Chopra et al teaches a silver paste ink comprising silver, polymer binder and a carrier solvent (Abstract).  Chopra et al teaches the solvent can be a single solvent that can evaporate following printing and is desirably butyl carbitol (diethylene glycol monobutyl ether) (Paragraph 35), wherein in evidence of Gupta et al has a polarity index of less than 1 (Claims 9-10).

With regard to the diethylene glycol monobutyl ether, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted glycol monobutyl ether in Liu et al in view of Chopra et al as the solvent in Liu et al in order to disperse the ink composition, dissolve the binder and evaporate following printing as taught in Chopra et al.  Moreover, as evidenced by Gupta et al butyl carbitol has a polarity index less than 1, where Liu et al teaches any suitable solvent having a polarity index less than 3 that can disperse the silver nanoparticles can be present as the solvent in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See MPEP 2144.07.  Simple substitution of one known solvent for another solvent would only be obvious to the ordinary artisan in order to disperse the silver nanoparticles into the composition.
With regard to the average particle size of greater than 100nm-150nm and not greater than 300nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a silver average particle size of greater than 100nm/150nm and not greater than 300nm in Liu et al as Liu et al teaches less than about 1000nm and from about 1nm to about 500nm (Paragraph 30); a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the butyl methacrylate polymers in Liu et al and Chopra et al in view of Jackson in order to adjust the surface tension of the ink/coating as taught in Liu et al (Paragraph 53) and Jackson (Paragraph 45).  Simple substitution of one known acrylic polymer for another acrylic polymer would achieve the predictable results of adjust the surface tension of the ink/coating.
With regard to the claimed formula, the butyl methacrylate polymer of Jackson is a homologue of the claimed formula.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted polybutyl methacrylate with its homologues (polyisobutyl methacrylate) because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
With regard to the silver particles, dispersing agent and glycol ether solvent makes up 100% by weight of the composition (which satisfies claimed consisting of language), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the silver particles, dispersing agent and glycol ether solvent makes up 100% by weight of the composition in Liu et al teaches about 5 to about 80wt% of silver nanoparticles in the composition and the remainder solvent (Paragraphs 50-51) with the addition of surface tension additives such as acrylate .
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Liu et al in view of Endoh et al in evidence of Gupta, Applicant argues that the references fail to disclose the dispersing range having the framework of methacrylic acid butyl ester in chemical formula [I].  The Examiner disagrees with the above argument because the rejection has been modified in view of Applicants new claim limitations.  
With respect to Applicants arguments that Liu et al teaches a polar solvent such as terpineol.  The Examiner respectfully disagrees with the above argument because Liu et al teaches any suitable solvent having a polarity index of 3 or less to disperse the silver nanoparticles (Paragraph 51).  Although Liu et al teaches a terpineol as an exemplary solvent, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted glycol monobutyl ether in Liu et al in view of Endoh et al in order to disperse the ink composition as taught in Endoh et al.  Moreover, as evidenced by Gupta et al butyl carbitol has a polarity index less than 1, where Liu et al teaches any suitable solvent having a polarity index less than 3 that can disperse the silver nanoparticles can be present as the solvent in the composition.  The selection of a known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See MPEP 2144.07.  Simple substitution of one known solvent for another solvent would only be obvious to the ordinary artisan in order to disperse the silver nanoparticles into the composition.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant further argues that Gupta et al teaches polar solvents and apolar solvents.  The Examiner respectfully disagrees with the above argument because the Gupta et al reference is used as an evidentiary reference to provide the polarity index of diethylene glycol monobutyl ether.
Applicant further argues that Jackson discloses a composition comprising a self-dispersing pigment colorant and a hydrosol polymer, such as n-butyl methacrylate, water or co-solvent and at least one water-soluble organic solvent and fails to teach the fine silver particle dispersing solution consisting of the recited claims.  The Examiner respectfully disagrees with the above arguments because, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Henze, 85 USPQ 261.
Applicant further argues that Liu et al, Endoh et al in view of Jackson fails to teach a composition that has good dispersability of finer silver particles and capable of being burned at a low temperature and producing silver conductive film having low resistance.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
With respect to the obviousness rejection over Liu et al in view of Chopra et al in evidence of Gupta, the rejection has been modified in view of Applicants new claim limitations.  
Applicant argues that Chopra et al fail to teach the fine silver particle dispersing solution as recited in the instant claims.  The Examiner respectfully disagrees with the above arguments because, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Liu et al, Chopra et al in view of Jackson fails to teach a composition that has good dispersability of finer silver particles and capable of being burned at a low temperature and producing silver conductive film having low resistance.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
With respect to Applicants arguments that Liu et al teaches a polar solvent such as terpineol.  The Examiner respectfully disagrees with the above argument because Liu et al teaches any suitable solvent having a polarity index of 3 or less to disperse the silver nanoparticles (Paragraph 51).  Although Liu et al teaches a terpineol as an exemplary solvent, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As recited in above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted glycol monobutyl ether in Liu et al in view of Chopra et al in order to disperse the ink composition, dissolve the binder and evaporate following printing as taught in Chopra et al.  Moreover, as evidenced by Gupta et al butyl carboitol has a polarity index less than 1, where Liu et al teaches any suitable solvent having a polarity index less than 3 that can disperse the silver nanoparticles can be present as the solvent in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See MPEP 2144.07.  Simple substitution of one known solvent for another solvent would only be obvious to the ordinary artisan in order to disperse the silver nanoparticles into the composition.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 6, 2021